UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i

£

i

i
ANGEL MEJIA ROSARIO, individually and on behalf £024)
of others similarly situated, :

 

 

 

Plaintiff, ORDER
-against- ; 20 Civ. 8617 (GBD)

LA FAMILIA DELI MARKET CORP.,
RAFAEL SOTO, and SOCRATES DOE,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff counsel’s letter requesting permission to withdraw as the attorney of record for
Plaintiff Angel Mejia Rosaria, on the grounds that Plaintiff has not responded to counsel’s
communication efforts or indicated whether he intends to prosecute this action, (ECF. No. 26), is
GRANTED

The Clerk of the Court is hereby ORDERED to close the above-captioned action.

Dated: New York, New York

May 5, 2021
SO ORDERED.

Gece 8 Dowel

GEGRGK B. DANIELS
United States District Judge

 

 

 
